COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR RECONSIDERATION EN BANC

Appellate case name:      In re Kerry Beal

Appellate case number:    01-13-00348-CR

Trial court case number: 13DCR062478

Trial court:              434th District Court of Fort Bend County

Date motion filed:        May 29, 2013

Party filing motion:      Relator


       Beal’s motion for en banc reconsideration is DENIED.


Judge’s signature: /s/ Jim Sharp
                        Acting individually  Acting for the Court

Panel consists of: Chief Justice Radack and Justices Keyes, Jennings, Higley, Bland, Sharp,
Massengale, Brown, and Huddle.


Date: October 1, 2013